         Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      X

SHANNON PRICE, Individually and on Behalf of          :
All Others Similarly Situated and On Behalf of the
EATON VANCE PROFIT SHARING AND                        :
SAVINGS PLAN,

                      Plaintiff,                           Civil Action
                                                      :    No. 18-12098-WGY
               V.



EATON VANCE CORPORATION, EATON
VANCE MANAGEMENT, EATON VANCE                         :
INVESTMENT COMMITTEE, and DOES 1-30,
inclusive,                                            :

                      Defendants.                     :


               u
          fPROFOSEDl ORDER APPROVING CLASS ACTION SETTLEMENT

               This matter having come before the Court on Plaintiffs Motion for final approval

(the "Motion For Final Approval") of a proposed class action settlement of the above-captioned

action(the "Action") between PlaintiffShannon Price ("Plaintiff), individually and on behalfof

a class of participants in the EatonVance Profit Sharing and Savings Plan (the "Plan"), and

Defendants Eaton Vance Corp., Eaton Vance Management, Eaton Vance Committee, and Does

1-30 (collectively, "Defendants," or "EatonVance," and togetherwith Plaintiff, the "Parties"), as

set forth in the Parties' ClassAction Settlement Agreement (the "Settlement Agreement"), and

havingduly considered the papers and arguments of counsel, the Court hereby finds and orders

as follows:


              WHEREAS, Plaintiff on her own behalf and on behalf of the Class and the Plan,

on the one hand, and Defendants on the otherhand, haveentered into a Settlement Agreement

dated May 17, 2019, (the "Settlement Agreement," Dkt. No. 41-6), that provides for a complete
           Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 2 of 8



dismissal with prejudice of all claims asserted in the Action against Defendants bythe Class on

the terms andconditions set forth in the Settlement Agreement, subject to theapproval of this

Court;

               WHEREAS, the capitalized termsnot defined in this Final Approval Order have

the same meaning ascribed to them in the Settlement Agreement;

               WHEREAS, by Orderdated May 22, 2019 (the "Preliminary Approval Order,"

Dkt. No. 45), this Court (1)preliminarily approved the Settlement; (2)conditionally certified a

Class for purposes of settlement only under Federal Rule of Civil Procedure 23(b)(1); (3)

preliminarily approved the appointment of Plaintiff as Class Representative; (4)preliminarily

approved the appointment of Sanford Heisler Sharp, LLP as ClassCounsel; (5) directed notice

be givento the Classand approved the form and manner of Notice; and (6) scheduled a Fairness

Hearing;

               WHEREAS, due and adequate notice has been given to the Class;

               WHEREAS, the Court conducteda hearing on September23,2019 (the "Fairness

Hearing") to consider, among other things, (1) whether the proposed Settlement Agreement is

fair, reasonable, adequate, and in the best interests of the Class and should be finally approved by

the Court; (2) whetherClass Counsel's application for Attorneys' Fees is reasonable and should

be approved; (3) whether Plaintiffs request for a Service Award is reasonable and should be

approved; and (4) whetherthis Final Approval Order should be entereddismissing with

prejudice all claims asserted in the Action against Defendants; and

               WHEREAS, the Court having reviewed and consideredthe Agreement, all papers

filed and proceedings held herein in this Action in connection with the Settlement, all oral and
           Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 3 of 8



written comments received regarding the Settlement, and the record inthe Action, and good

cause appearing therefor;

               NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED:


               1.      The Court has jurisdiction over the subject matter of the Action, and all

matters relating to the Settlement Agreement, as well as personal jurisdiction over all of the

Parties and each of the Class Members.

               2.      This Final Approval Orderincorporates and makes a part hereof: (a) the

Settlement Agreement filed with the Court on May 17,2019 (Dkt. No. 41-6); and (b)the Notice

(Dkt. No. 32-1) approved bythe Court in itsPreliminary Approval Order of May 22,2019 (Dkt.

No. 45).

               3.      The Courtfinds that the dissemination of the Notice: (a) was implemented

in accordance with the Preliminary Approval Order; (b) constituted the best notice reasonably

practicable under the circiunstances; (c) constituted notice that was reasonably calculated, under

the circumstances, to apprise all Class Members of the pendency of the Action, of the effect of

the Settlement Agreement (including the releases provided for therein), of theirright to object to

the Settlement andappear at the Faimess Hearing, of Class Counsel's application for Attorneys'

Fees, and of Plaintiffs request for a Service Award; (d) constituted due, adequate, and sufficient

notice to all persons or entities entitled to receive notice of the proposed Settlement Agreement;

and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United

States Constitution including the Due ProcessClause, and all other applicable law and rules.

               4.     The Court finds that no Class Members filed objections to the Settlement.
         Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 4 of 8



               5.      Pursuant to, and in accordance with, Rule 23 of the Federal Rules of Civil

Procedure, this Court hereby fully and finally approves the Settlement Agreement in all respects
including, without limitation, the terms ofthe Settlement Agreement; the releases provided for
therein; andthe dismissal withprejudice of the claims asserted in the Action, and finds thatthe

Settlement Agreement is, in all respects, fair, reasonable and adequate, and is in the best interests

of Plaintiff and the Class Members. The Parties are directed to implement, perform, and

consummate the terms and provisions of the Settlement Agreement.

               6. Pursuant to Federal Rule of Civil Procedure23(b)(1), and for settlement

purposes only, the Court grants final certification of the Class, consisting of:

       All current and former participants in the Plan who carried a positive account
       balance at any time during the Class Period.


               The Class Period is the timeperiod from October 5,2012 to the date of this Order,

inclusive. Excluded from the Class are Eaton Vance Corp., Eaton Vance Management, Eaton

Vance Investment Committee, and the members of the Eaton Vance Investment Committee

during the Class Period.

               7.      For settlement purposes only, the Courthereby grants final approval of the

appointment of Plaintiff Shannon Price as Class Representative.

               8.      For settlement purposes only, the Courthereby grants final approval of the

appointment of Sanford Heisler Sharp, LLP as Class Counsel.

               9.      As of the Effective Date, pursuant to Federal Rule of Civil Procedure

54(b), all of the claims asserted in this Action against Defendants are hereby dismissed with

prejudice. The Parties shall bear their own costs and expenses, except as otherwise expressly

provided in the Agreement.
         Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 5 of 8



                10.    The terms of the Agreement and of this Final Approval Ordershall be

forever binding onPlaintiff, Defendants, and all Class Members, as well as their respective

current and former beneficiaries, heirs, descendants, dependents, administrators, executors,

representatives, predecessors, successors, and assigns.

               11.     The releases set forth in the Settlement Agreement (the "Releases"), are

expressly incorporated herein in all respects. The Releases are effective as of the date of the

entry of this Final Approval Order. Accordingly, the Court orders that, as of that date:

               (a)     Plaintiffs and each Class Member (on behalf of themselves, their current

and former beneficiaries, heirs, descendants, dependents, administrators, executors,

representatives, predecessors, successors, and assigns), and the Plan (by and through the

Independent Fiduciary), shall be deemed to have, and by operation of law and of this Final

Approval Order shall have, fully, finally and forever compromised, settled, released, resolved,

relinquished, waived, discharged, and dismissed with prejudice all Released Claims, including

any and all claims for monetary, injunctive, and all other relief against the Defendant Released

Parties through the date the Court enters the Final Approval Order: (i) that were asserted in the

Action or that arise out of, are based on, or have any connection with any of the allegations, acts,

omissions, purported conflicts, representations, misrepresentations, facts, events, matters,

transactions, or occurrences asserted in the Action, whether or not pleaded in the Complaint,

including but not limited to those that arise out of, are based on, or have any connection with:

(A) the selection, retention, and monitoring of the Plan's investment options and service

providers, (B) the performance, fees, and other characteristics of the Plan's investment options

and their specific share classes, (C) the Plan's fees and expenses, including without limitation

fees and expenses associated with the provision of recordkeeping and subadvisory services, (D)
         Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 6 of 8



the nomination, appointment, retention, monitoring, and removal of the Plan's fiduciaries, and

(E) the approval by the Independent Fiduciary of the Settlement Agreement; (ii) that would be

barred by resjudicata based on this Court's entry of the Final Approval Order; (iii) that arise

from the direction to calculate, the calculation of, and/or the method or manner of the allocation

of the Net Settlement Fund pursuant to the Plan Of Allocation; or (iv) that arise from the

approval by the Independent Fiduciary of the Settlement Agreement. Notwithstanding anything

herein, claims to enforce the Settlement Agreement shall not be included in the definition of

Released Claims.


               (b)     The Company (on behalf of itself and any successors-in-interest) shall be

deemed to have, andby operation of law and of this Final Approval Ordershallhave fully,

finally, and forever released, relinquished, and discharged, and shall forever be enjoined from

prosecutionof Plaintiff, the Plan, the Class, and Class Counsel from any and all actual or

potential claims, actions, causes of action, demands, obligations, liabilities, attorneys' fees and

costs, whether under local, state or federal law, whether by statute, contract, common law or

equity, whetherbroughtin an individual, representative or any other capacity, whethersuspected

or unsuspected, asserted or unassorted, foreseen or unforeseen, actual or contingent, liquidatedor

unliquidated, arising from the pursuit of the Action, as more fully set forth in the Settlement

Agreement.

               12.     The Court finds and concludes that the Parties and their respective counsel

have complied in all respects with the requirements of Rule 11 of the Federal Rules of Civil

Procedure in connection with the commencement, maintenance, prosecution, defense, and

settlement of the claims asserted in the Action.
         Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 7 of 8



                13.    This Final Approval Order, the PreliminaryApproval Order, the

Settlement Agreement, including the exhibits thereto, the negotiations thatledto the agreement-

in-principle reached by the Parties, the negotiation of the Agreement and its exhibits, and any

papers submitted in supportof approval of the Settlement Agreement, and any proceedings taken

pursuantto or in connection with the Settlement Agreement, including any arguments proffered

in connectiontherewith: (a) shall not give rise to any inference of, and shall not be construed or

used as an admission, concession, or declaration against any of the Defendant Released Parties of

wrongdoing or liability in the Action or any other proceeding; (b) are not an admission of any

liability of any kind, whether legalor factual; (c) shall not be used or received in evidence in any

action or proceeding for any purpose, except in an action or proceeding to enforce the

Agreement, whether affirmatively or defensively; (d) shall not be construed or used as an

admission, concession, or declaration by or against Plaintiff, the Plan, or the Class that their

claims lack merit or that the relief requested in the Action is inappropriate, improperor

unavailable; and (e) shall not be construed or used as an admission, concession, declaration or

waiver by any Party of any arguments, defenses, or claims he, she, or it may have in the event

that the Settlement Agreement is terminated. This Final Approval Order and the Settlement

Agreement and any proceedings taken pursuant to the Agreement are for settlement purposes

only.

               14.     Without affecting the finality of this Final Approval Order in any way, this

Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the

administration, interpretation, implementationand enforcement of the Settlement Agreement; (b)

the disposition of the Settlement Fund; (c) Class Counsel's application for Attorneys' Fees and
          Case 1:18-cv-12098-WGY Document 57 Filed 09/24/19 Page 8 of 8



Plaintiffs request for a Service Award; and (d) theClass Members for allmatters relating to the
Action.


                  15.   A separate order shall be entered on ClassCounsel's application for

Attorneys' Fees and Plaintiffs request for a Service Award. Such order shall in no way affect or

delay the finality of this Final Approval Order and shall not affect or delay the Effective Date of

the Settlement.


                  16.   Without further approval from the Court, the Parties are hereby authorized

to agree to and adopt such amendments or modifications of the Settlement Agreement or any

exhibitsattachedthereto that: (a) are not materially inconsistent with this Final Approval Order;

and (b) do not materieilly limit the rights of Class Members in connection with the Settlement

Agreement.

                  17.   If the Settlement Agreement does not go into effect or is terminated as

provided for therein, then this Final Approval Order (and any orders of the Court relating to the

Settlement Agreement) shall be vacated, rendered null and void and be of no further force or

effect, except as otherwise provided by the Settlement Agreement.

                  18.   This case is hereby dismissed with prejudice.
                                         rff
       IT IS SO ORDERED this                   of            • 2019




                                               William G. Young"
                                               United StatesDistrifct Judg^
